Title: From George Washington to Timothy Pickering, 26 March 1779
From: Washington, George
To: Pickering, Timothy


Sir
Head Quarters Middle Brook 26 March 1779
I must request the Board to give orders to have a considerable number of Cartridges made up with Buck Shott and Ball, indeed it might not be amiss to have all from this time made up in that manner.
I wish to be informed what number of Hunting Shirts are on hand and where they are lodged—There are none among the Cloathing in Camp—and but 500 in the Store at Fishkill. If there are any more, they must be either at Boston, Philada or Springfeild, from which places I have seen no late general Return. I am &.
